Fourth Court of Appeals
                                 San Antonio, Texas
                                     November 29, 2017

                                     No. 04-17-00618-CV

                             Dina P. CISNEROS-BONNETTE,
                                         Appellant

                                              v.

                                 Emcel P. BONNETTE, Jr.,
                                          Appellee

                 From the 166th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2015-CI-11830
                      Honorable Solomon Casseb, III, Judge Presiding

                                       ORDER
        The reporters’ records in this appeal were originally due on October 11, 2017. Ms. Mary
Helen Vargas, one of the three court reporters in this case, filed her portion of the record on
November 16, 2017. Ms. Letitia Moncivais, the second court reporter, filed a Notification of
Late Record stating the reporter’s record had not been filed because appellant failed to pay or
make arrangements to pay the reporter’s fee. Shortly thereafter, Ms. Moncivais filed a letter
stating she had been paid, and she filed her portion of the record. Therefore, Ms. Moncivais’s
request for additional time is moot.

        On November 27, 2017, appellant filed proof of payment to the third court reporter, Ms.
Kayleen Rivera. Ms. Rivera is hereby ORDERED to file her portion of the reporter’s record no
later than December 29, 2017.

                                                   _________________________________
                                                   Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of November, 2017.

                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court